ITEMID: 001-80209
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF V. v. FINLAND
IMPORTANCE: 3
CONCLUSION: Preliminary objection joined to merits;Not necessary to examine the preliminary objection;Violation of Art. 6-1;Not necessary to examine Art. 6-1 and 6-3;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 8. The applicant was born in 1976 and lives in Helsinki.
9. At 6.14 p.m. on Friday 6 September 1996 the applicant received a telephone call from H., who inquired whether he had any cannabis in his possession. The applicant replied in the negative but added that in a couple of days, after having made some inquiries, he might know better.
10. At 8.04 a.m. on Sunday 8 September 1996 R. and K. entered Finland in a car in which a quantity of drugs had been hidden. They drove through customs in Turku, south-west Finland, and left for Helsinki. At 8.37 a.m. M. called the applicant and requested him to go and get the drugs because he was unable to do so himself. The applicant accepted.
11. At 1.48 p.m. and 8.11 p.m. H. called the applicant again. In the first call H. asked the applicant whether he now had any cannabis. The applicant answered that he could provide it later that day. In the second call it was agreed that H. would call the applicant again in order to arrange a meeting later the same evening. At 10.25 p.m. H. called the applicant and they agreed to meet in front of a restaurant twenty minutes after the call.
12. At the material time, the applicant did not know that H. had been in detention on remand from 3 September 1996.
13. The parties disagree as to the time of the initial call and as to when the order for narcotics was made. According to the applicant, the first call from H. could have taken place either on Wednesday 4 or Thursday 5 September 1996. That call was the start of the applicant's involvement in the relevant events and the order was placed on 6 September 1996. According to the Government, the order was placed at 8.11 p.m. on 8 September 1996, but the applicant had become involved earlier, during the importation of the drugs into Finland. They did not specify the exact nature or the time of his involvement.
14. At 11.10 p.m. on 8 September 1996 the applicant was arrested in front of the restaurant while in possession of 986 grams of cannabis. In a later search of his apartment, a further 13.2 grams of cannabis were found.
15. When questioned by the police, the applicant stated that he had earlier that day met two women at a petrol station, in accordance with the instructions of M., a drug dealer. The women had given him the car. He and M. together had unloaded some ten kilograms of cannabis. The applicant had received about one kilogram and had gone to the restaurant, where he had been arrested.
16. On 9 September 1996 the Espoo District Court (käräjäoikeus, tingsrätten) authorised the police to obtain telephone metering information concerning the applicant's telephone. On 11 September 1996 the court ordered his detention pending trial.
17. During the criminal investigation the applicant told the police about his earlier drug deals, namely the sale of cannabis purchased from M. in 1996, two incidents of exporting cash to the Netherlands in early 1996, the purchase of three mobile telephone connections to be used by M., the introduction of a third party to M. to purchase another mobile telephone connection and for the export of cash to the Netherlands, and giving M. a key to his apartment.
18. On 8 October 1996 the applicant was charged with the following offences:
“I) aiding and abetting on two occasions the importing of narcotic substances in January and February 1996 [delivering cash to Holland on the order of M.];
II) promoting the importation of narcotic substances on three occasions in February-March and July 1996 [acquiring mobile phone connections for M.];
III) an aggravated narcotics offence on 8 September 1996 [possession and handling of 10 kilograms of cannabis together with M. and taking about one kilogram for himself];
IV) two narcotics offences in July 1996 [sale of 200-300 and 100 grams of cannabis on the order of M.]; and
V) an aggravated narcotics offence in 1996 [sale of five kilograms of cannabis purchased from M.].”
He admitted all the events on which the charges were based.
19. At the hearing on 22 October 1996 the applicant gave evidence against one of his co-defendants. The applicant's counsel clarified that on 8 September 1996 his client had taken delivery of the car in order to obtain one kilogram of cannabis without knowing how much cannabis the car contained. The case was adjourned and the applicant was ordered to remain in custody as the police investigation concerning some of the events had not yet come to an end.
20. At the hearing on 5 November 1996 the prosecution presented alternative charges against the applicant in so far as he had been charged on count II with promoting the importation of narcotic substances. He was now charged in the alternative with aiding and abetting a narcotics offence on three occasions. The prosecution also made a change to count V to the following effect. As he had earlier been accused of possessing and selling some five kilograms of cannabis in 1996, the altered charge concerned twenty-one kilograms of cannabis of which he had allegedly sold about twenty kilograms to three different persons during the period from 1 April 1996 until 8 September 1996. Also two new charges were added, namely:
“VI) aiding and abetting narcotics offences in the spring of 1996 [giving M. keys to his apartment knowing that it was going to be used for the sale of narcotics]; and
VII) aiding and abetting an aggravated narcotics offence in May 1996 [introducing a person to M. in order to have him deliver cash to Holland].”
21. At the hearing on 19 November 1996 the applicant's counsel pointed out as newly acquired information that H. had been in police custody when he had placed the order and he had been released as a reward for his favours to the police. Therefore, counsel argued that no offence had been committed under count III as the events had taken place under police control. The police had set a trap by having the agent provocateur order cannabis from the applicant, who would not have committed the offence had he not been explicitly asked to do so. Counsel had requested the police to produce the telephone metering information about calls made from and to the applicant's mobile telephone, but this had not yet been disclosed.
The applicant gave oral evidence that H. had ordered a kilogram of cannabis on Wednesday or Thursday, whereupon the applicant had contacted M., who the same day had confirmed that there would be a shipment that weekend. When H. called again on Saturday, the applicant had told him that the deal might go through on Sunday or Monday.
22. On 25 November 1996 the police applied to the Espoo District Court for permission not to disclose to the applicant that his mobile telephone had been under surveillance. The same day the court granted permission, relying on Chapter 5a, section 11(2) of the Coercive Measures Act (pakkokeinolaki, tvångsmedelslagen). The next day the police informed the applicant of the decision, declining to divulge the requested information. The same day the applicant requested the police to issue a formal decision which could be appealed. On 29 November 1996 the police issued a decision in which it was maintained, inter alia, that the information was not to be disclosed even to a party to criminal proceedings. On the same day the applicant requested the Helsinki District Court to order the police officer in charge of the investigations, Superintendent J.M., to produce the telephone metering information at the next hearing. The applicant had received several telephone calls from H. during the period 3 to 8 September 1996 and the observance of the equality of arms principle required the production of the telephone records.
23. On 3 December 1996 the District Court held its final hearing. As the criminal investigations had been continuing throughout, at this stage twelve people had already been accused of various narcotics offences.
24. The applicant's counsel submitted that on 2 December 1996 he had tried to summon Superintendent J.M. to appear before the court, without success. He renewed his request to the court to summon J.M. and to order the disclosure of the telephone metering information.
25. The prosecutor submitted that the allegation about the calls made by H. while in police custody appeared to be true. He produced a fax from Superintendent J.M. (a memorandum dated 26 November 1996) in which it was maintained that, given the date of H.'s arrest, it was impossible that the police could have incited the applicant and M. to smuggle narcotics, as plans to import the drugs had already been in place. There was no mention in the memorandum as to when H. had called the applicant. The prosecution also produced another fax from J.M. dated 2 December 1996 in which he reiterated that the detailed telephone metering information was classified. He nevertheless maintained that there had been one call on 6 September and three calls on 8 September 1996 from the police to the applicant. No further details were provided.
26. The applicant submitted that the former of the above faxes gave the court sufficient information to rule on the matter of incitement. It showed that the only reason for his actions under count III was the telephone call from H. The public prosecutor accepted that he did not rule out this possibility and submitted that the calls could be taken into account so as to reduce the applicant's sentence, but not to absolve him of all criminal liability. The applicant's counsel pointed out that the prosecution did not dispute the agent provocateur claim. He withdrew his request to examine Superintendent J.M., who was in any event likely to rely on his right not to testify. He also withdrew the request to the court to order the disclosure of the telephone metering information.
27. It cannot be concluded from the records of the hearings that any of the co-defendants testified as regards the charges brought against the applicant. According to the Government, both R. and K. were heard at the hearings on 22 October and 19 November 1996.
28. On 3 December 1996 the applicant was convicted on all counts and sentenced to three years and six months' imprisonment. On count III he was convicted on the basis that on 8 September 1996 he had been in possession of at least ten kilograms of cannabis, having taken delivery of a car in which R. and K. had illegally imported the drugs, and having later removed them from the car and weighed them together with M. The judgment did not mention any police involvement.
29. On 4 December 1996 the applicant lodged a criminal complaint against Superintendent J.M. and Senior Constable J.O., alleging, inter alia, incitement to commit an offence (see paragraph 39).
30. On 26 December 1996 the applicant complained to the Uusimaa County Administrative Board (lääninhallitus, länsstyrelsen), arguing that the District Court's decision of 25 November 1996 not to disclose to him that his telephone had been under surveillance did not mean that the information gathered should not now be accessible to him.
31. On 2 January 1997 the applicant appealed to the Helsinki Court of Appeal (hovioikeus, hovrätten), requesting an oral hearing on count III. He also requested, relying on Edwards v. the United Kingdom (judgment of 16 December 1992, Series A no. 247B, § 36), that the police officer in charge of the criminal investigation, Superintendent J.M, be ordered under Chapter 17, Article 12, of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken) to produce the telephone metering information. As to the request for an oral hearing, he stated that, following the District Court's judgment, he had received more exact information about the persons involved in the agent provocateur operation. The National Bureau of Investigation (keskusrikospoliisi, centralkriminalpolisen) had proceeded with the investigation into the suspected offences. The public prosecutor did not submit any written reply to the appeal.
32. On 20 February 1997 the applicant submitted a pre-trial investigation report of 3 February 1997 which concluded that J.M. and J.O. were suspected of abuse of public office, breach of official duty and incitement to commit an aggravated narcotics offence. He also produced a subsequent indictment by the County Prosecutor (lääninsyyttäjä, länsåklagaren). Lastly, he renewed his request for disclosure of the telephone metering information.
33. On 26 February 1997 the County Administrative Board, finding that the applicant in his capacity as a party to the proceedings against him should have access to the telephone metering information, annulled the police decision regarding the non-disclosure and ordered the information to be given to the applicant's counsel. On 11 March 1997 the applicant renewed his request to the Court of Appeal for disclosure of the information. At that time, he had apparently still not received the requested information as the decision had not become final.
34. Meanwhile, on 10 March 1997, the Court of Appeal delivered its judgment, upholding the applicant's conviction. It rejected the requests for a hearing and disclosure of the telephone metering information as ill-founded. It stated that it had admitted to the file the applicant's written submission of 20 February 1997 with annexes, despite the fact that it had arrived after the time-limit for the appeal had expired. The court confirmed the substance of the District Court's judgment but amended some of the reasoning. It found it established that there had been one telephone call to the applicant on 6 September and three calls on 8 September 1996 from a mobile telephone owned by the police. Relying on the pre-trial statements of two of the applicant's co-defendants, R. and K., the court found that “there [had been] an arrangement that the applicant receive the cannabis prior to the order made by H.” and thus found him guilty as charged. It did not specify whether it was making reference to the call of 6 September or to one of the three calls of 8 September. Nor did it specify the date of the applicant's initial involvement with the narcotics. The case file does not disclose that R. and K.'s statements touched upon the chronology of the events as regards the applicant's involvement.
35. On 5 May 1997 the applicant sought leave to appeal from the Supreme Court (korkein oikeus, högsta domstolen), requesting an oral hearing. He emphasised that charges had been brought against the police officers. Further, the Court of Appeal had based his conviction in part on R. and K.'s pre-trial statements, although neither the prosecution nor the District Court had relied on them. Had the applicant known that those statements, which he had not seen, would be used as evidence against him, he would have cross-examined R. and K. in the District Court. The Court of Appeal had not held an oral hearing and had assumed the functions of the prosecution, thereby violating the applicant's right to examine the witnesses against him. The Court of Appeal had also breached Chapter 26, Article 11a, of the Code of Judicial Procedure as it had not identified the special reasons justifying an examination beyond the arguments and facts adduced in the writ of appeal. The Court of Appeal had reached its conclusion regarding the timing of H.'s call on the basis of the pre-trial investigation report in the proceedings against J.M. and J.O., and thus on material relating to another case.
36. On 18 June 1997 the applicant submitted the judgment of the District Court in which J.M. and J.O. had been convicted and fined. The incitement charge had however been dismissed (see paragraph 45 below).
37. On 20 August 1997 the applicant filed a written submission, maintaining that the only differences between his case and that of Teixeira de Castro v. Portugal (no. 25829/94, Commission's report of 25 February 1997, Decisions and Reports) were that he had been deprived of information about the agent provocateur operation and of an opportunity to examine J.M. and J.O. Further, the lower courts' judgments had not been properly reasoned.
38. On 14 October 1997 the Supreme Court refused him leave to appeal.
39. As mentioned above, on 4 December 1996 the applicant made a criminal complaint about Superintendent J.M. and Senior Constable J.O.
40. The applicant's request that the police interview the prosecutor in the criminal proceedings against him about, inter alia, whether the police report in his case had contained sufficient information, was rejected, as was his request that M. be interviewed about whether the applicant had participated in the smuggling of the narcotics prior to 8 September 1996.
41. During the pre-trial investigation J.M. maintained that H. had agreed to disclose the identity of his drugs supplier only if it was not written down in the report. The applicant's identity had been established from the telephone number produced by H. The purpose of the first call had been to establish whether he had any narcotics in his possession. He had been under surveillance from the afternoon of 8 September 1996 and he had become a suspect as he had been sighted in a rented car together with M. on that afternoon. The police had received information from independent sources that a drugs shipment was going to be smuggled into the country on that day in a rented car. The police had planned on stopping the vehicle but had failed. The only way to find the cannabis had been to call the applicant and place an order.
42. In the pre-trial investigation the applicant and H. testified that an order had been made in code language in the call of 6 September 1996.
43. In February and March 1997 the then County Prosecutor brought charges against J.M. and J.O. for abuse of public office, incitement to commit an aggravated narcotics offence and breach of official duty. The indictment alleged:
“From 6 to 8 September 1996 J.M. in his capacity as Superintendent and J.O. in his capacity as Senior Constable acted in the following manner when carrying out a pre-trial investigation into a suspected narcotics offence in which H. was a suspect:
1. [J.M. and J.O.] abused their office in relation to [H.], who was under their direct supervision as a detainee on remand, by ... persuading H., who hoped that it would bring him relief as regards his own situation, to make a deal over the telephone to the effect that [the applicant] sell to him one kilogram of cannabis to enable the police to arrest [the applicant] and confiscate the drugs as the deal was about to take place. They thereby restricted his right to liberty to a greater extent than the aim of his arrest required.
2. [J.M. and J.O.], in the manner explained above, through [H.] on 6 September 1996, deliberately incited [the applicant] to obtain cannabis unlawfully to deliver it to [H.] together with another person receiving at least ten kilograms of narcotics from the persons who imported the narcotics unlawfully. Of this amount [the applicant] took over 986 grams. When [the applicant] arrived at the location agreed on the telephone with [H.] the police arrested [the applicant] and confiscated the cannabis from his possession. [The applicant] was subsequently convicted of an aggravated narcotics offence. ... They have thereby also breached their official duty.”
The applicant associated himself with the prosecution. He also brought an alternative private prosecution to the following effect:
“3. [J.M.] breached his official duty in that he did not, by making an annotation in the pre-trial investigation records or by any other means, inform [the applicant], the District Prosecutor or the Helsinki District Court of the circumstances in which [the applicant's] offence had taken place. ... These circumstances had become clear at the end of the trial as the District Prosecutor upon [the applicant's] request had requested a clarification of the facts in issue.”
44. The defence relied, inter alia, on the Court of Appeal's judgment of 10 March 1997 in the applicant's case, in which it was held that there had been an arrangement that the applicant receive the drugs prior to the order made by H. The defence argued that the order had not been made before 8.11 p.m. on 8 September 1996. The applicant gave oral evidence, maintaining that H. had placed the order in his first call, on Wednesday 4 or Thursday 5 September, whereupon the applicant had contacted M. At 8.37 a.m. on 8 September 1996 M. had called the applicant and requested him to take delivery of the narcotics from R. and K. The court also heard oral evidence from H., the defendant police officers and some other officers.
45. On 5 June 1997 the District Court convicted J.M. and J.O. of abuse of public office and sentenced them to a fine. It held that the facts regarding the telephone calls as described in the indictment were established and stated that it did not believe that H. would have called the applicant solely on his own initiative. It noted that the telephone metering information disclosed that H. had called the applicant at 6.14 p.m. on 6 September and at 1.48 p.m., 8.11 p.m. and 10.25 p.m. on 8 September 1996. It however rejected the incitement charge as the applicant had not been convicted of delivering the kilogram of cannabis to H. Further, J.M. and J.O. had lacked intent to incite the applicant to obtain the remaining drugs. Also the charge concerning breach of official duty was rejected.
46. The applicant submitted, inter alia, that the Court of Appeal had been wrong to find in its judgment of 10 March 1997 that there had been an arrangement that he receive the narcotics prior to H.'s order.
47. On 8 December 1998 the Helsinki Court of Appeal quashed the convictions of the two police officers for abuse of public office, holding:
“On 10 March 1997 [the applicant] was convicted by the Helsinki Court of Appeal ... of several narcotics offences committed from the beginning of the year 1996 ... In that judgment it was established that prior to the police officer's order made by telephone there had been an arrangement that he would receive a ten kilo drugs shipment. During the present proceedings, no such grounds have emerged for concluding otherwise. Accordingly, the order for the narcotics in issue did not affect [the applicant's] guilt as to the possession of the ten kilograms of narcotics of which he has been convicted as mentioned above. The guilt of [J.M. and J.O.] as regards a prohibited entrapment operation has not therefore been established. ...”
48. In his writ of appeal, the State Prosecutor (valtiosyyttäjä, statsåklagaren; who replaced the County Prosecutor) submitted that it could not be concluded from the Court of Appeal judgment of 10 March 1997 that prior to the police order there had been an arrangement for the applicant to receive the narcotics. Further, he pointed out that the applicant had been charged and convicted of an offence committed on 8 September 1996, and not before, and no evidence had even been produced to show that the applicant had been involved in the shipment prior to 8 September 1996. In any event, it had not even been alleged that the shipment had arrived in Finland on 6 September 1996, or earlier.
49. In its judgment of 22 November 2000 the Supreme Court found that H., who had been in detention on remand, had co-operated with the police. It considered that there was no reason to depart from the lower courts' establishment of the facts, although it remained unclear how the co-operation had been induced. The court found that on 6 and 8 September 1996 H. had discussed with the applicant in general terms whether it would be possible to buy cannabis from him. At 8.11 p.m. on 8 September 1996 H. had placed an order. According to J.M.'s confession, on the evening of 8 September 1996 he had encouraged H. through J.O. to place an order with the applicant for one kilogram of cannabis. H. had therefore called the applicant at 8.11 p.m. The court found it established that J.M. and J.O. at 8.11 p.m. had incited the applicant to commit a new offence by selling narcotics to H.
50. The Supreme Court noted that in their judgments of 3 December 1996 and 10 March 1997 the District Court and the Court of Appeal respectively had found the applicant guilty of an aggravated narcotics offence in that on 8 September 1996 he had been unlawfully in possession of at least ten kilograms of cannabis having unlawfully taken delivery of a car from persons who had unlawfully imported the narcotics in it and by participating in the unloading and the weighing of the cannabis. It had been established that the applicant had been involved in the importing of these ten kilograms of cannabis long before 6 September 1996. According to the Supreme Court, the telephone conversations between H. and the applicant had not therefore had any impact on the receipt by the applicant of the imported narcotics. Thus, the involvement by J.M. and J.O. could not be regarded as having had any causal relation with the offence of which the applicant had been convicted. In order to convict someone of incitement to commit an offence it was a pre-condition that the offence had actually been committed. That had not been the case here, because the police intervention had prevented the applicant from selling the one kilogram to H. Accordingly, J.M. and J.O. were not guilty of incitement to commit an aggravated narcotics offence.
51. The Supreme Court found however that J.M. and J.O. had used prohibited methods and were thus guilty of a breach of official duty.
52. As to the sentence, the Supreme Court noted that the police officers had been tipped off by a third party that a rented car containing narcotics was going to enter the country during the weekend. On the evening of 8 September 1996 the police had sighted the applicant in a rented car, but had not been able to follow it. In order to prevent the narcotics from entering the market, J.M. had decided that it was necessary to encourage H. to place an order and agree on a meeting. This had resulted in the applicant's arrest and the confiscation of a large amount of narcotics. The court concluded that, considering the seriousness of the situation, resorting to the prohibited method was excusable. It therefore decided not to impose a sentence.
53. On 29 September 1998 the applicant requested a re-opening of the case against him, based on the fact that the District Court had convicted J.M. and J.O. of a breach of official duty. He made reference to the case of Teixeira de Castro v. Portugal (judgment of 9 June 1998, Reports of Judgments and Decisions 1998IV).
54. On 22 November 2000, thus on the same day judgment in the case against Superintendent J.M. and Senior Constable J.O. was delivered, the Supreme Court refused the request.
55. Section 44, subsection 1, of the Police Act (poliisilaki, polislagen; Act no. 493/1995) provides that when being heard as a witness or otherwise, police personnel are not obliged to reveal the identity of any person who has provided them with confidential information in their official capacity or to reveal any confidential tactical or technical methods.
56. At the material time, national legislation did not contain any provisions on the use of undercover transactions or on the use of undercover agents.
On 29 November 2000 Parliament adopted an amendment to the Police Act whereby explicit provisions on certain unconventional preventive methods and investigative techniques, including undercover operations and induced deals, were added to the Act (21/2001).
57. Chapter 26, Article 11a, of the Code of Judicial Procedure (Act no. 4/1734, as in force at the relevant time), provided that the Court of Appeal should not without special reason examine the authenticity of the lower court's judgment beyond the arguments and facts adduced in the writ of appeal and the reply to the appeal. In the relevant Government Bill (no. 79/1993) the interests of justice were mentioned as a possible ground dispensing a Court of Appeal from the restriction as regards the scope of its examination. It was also proposed that should the Court of Appeal examine arguments other than those put forward by the parties, it should invite the other party's observations on the matter.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
